Determination unanimously confirmed, without costs, and petition dismissed. Memorandum: In this CPLR article 78 proceeding (transferred pursuant to CPLR 7804, subd [g]), petitioner seeks review of a determination, after a hearing, of the Administrative Law Judge, affirmed by the Appeal Board of the Department of Motor Vehicles, finding him guilty of a violation of subdivision (d) of section 1180 of the Vehicle and Traffic Law in that he was driving 68 miles per hour in a 35 mile per hour zone and imposing the penalty of a $150 fine and a 30-day suspension of his driver’s license. This was petitioner’s second speeding conviction in 18 months. We conclude that the determination “is supported by substantial evidence upon the entire record” (Matter of Purdy v Kreisberg, 47 NY2d 354; 358; see 300 Gramatan Ave. Assoc, v State Div. of Human Rights, 45 NY2d 176, 181; Matter of Pell v Board ofEduc., 34 NY2d 222, 230-232) and that the penalty imposed is not “ ‘ “ ‘so disproportionate to the offense, in light of all of the circumstances, as to be shocking to one’s sense of fairness.’ ” ’ ” (Matter of Purdy v Kreisberg, supra, p 360, quoting Matter of Pell v Board ofEduc., supra, p 233.) (Article 78 proceeding transferred by order of Supreme Court, Monroe County, Mastrella, J.) Present — Dillon, P. J., Simons, Hancock, Jr., Callahan and Doerr, JJ.